Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 1 of 31

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION

DONNA CAVE, et al., )

Plaintiffs, )

)

EUGENE LEVY, et al., )
Consolidated Plaintiffs ) Case No. 4:18-cv-00342-KGB

)

THE SATANIC TEMPLE, et al., )

Intervenors, )

)

Vv. )

)

JOHN THURSTON, Arkansas Secretary }

of State, in his official capacity, )

Defendant. )

MEMORANDUM _IN REPLY TO RESPONSE TO MOTION TO OQUASH
AND FOR PROTECTIVE ORDER

COMES NOW, non-party American History and Heritage Foundation (“AHHF”), by and
through undersigned counsel, pursuant to Rules 26 and 45 of the Federal Rules of Civil
Procedure, on its own behalf and in support of the Third-party Motion to Quash and for
Protective Order filed by non-party witness Senator Jason Rapert (Dkt. No. 74), states and
alleges as follows:

INTRODUCTION

As noted by the Court in its Order of March 1, 2020 (Dkt. NO. 116, p. 5), the Orsi
Plaintiffs have requested that State Senator Jason Rapert produce: (1) any documents of the
AHHF regarding the erection of a Ten Commandments monument on the state capitol grounds
and (2) all financial records of the AHHF reflecting funds raised for the erection of the Ten
Commandments monument on the state capitol grounds or the expenditure of any funds for the

erection of the Ten Commandments monument on the state capitol grounds (Dkt, No. 79, at 2-3).

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 2 of 31

AHHF objects to the production of said documents for the reasons that they are not relevant to
the constitutional issues raised by the Orsi Plaintiffs and they are protected under the First
Amendment privileges of freedom of speech and association enjoyed by the individual members
and organizations that financially contributed to the construction of the Ten Commandments
monument on the grounds of the Arkansas State Capitol, rights that inure to AHHF as an
organization.

Certainly, as the Court notes in its Order, Federal Rule of Civil Procedure 26(b)(1)
provides that “[p]arties may obtain discovery regarding any nonprivileged matter that is relevant
to any party’s claim or defense and proportional to the needs of the case ... .” Fed. R. Civ. P.
26(b)(1). Moreover, the Rule is construed broadly to encompass “any matter that bears on, or
that reasonably could lead to other matter that could bear on, any issue that is or may be in the
case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). Plaintiffs cannot simply
request, however, documents to satisfy their curiosity, unnecessarily burden the defendants or
invade their recognized First Amendment protections. Discovery requests must be for relevant,
nonprivileged information that bears directly on the matters at issue pursuant to Rule 26, which
in this case are extremely limited. Taken one step further, as is necessary since the discovery
requests potentially infringes upon significant First Amendment issues of speech and association,
the defendants must be able to demonstrate a cogent and compelling need for the information
they have requested.

1. Relief Sought by Plaintiffs and Intervenors

In their Amended Complaint (Dkt. No. 20, p. 2), Plaintiffs seek equitable relief based on
the proposition that “[t]he Ten Commandments Monument Display Act and the Ten

Commandments Monument it compels violate the Establishment Clause of the First

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 3 of 31
Amendment.” Therefore, their prayer for relief asks for “a declaratory judgment that the Act and
the monument are unconstitutional and injunctive relief requiring the Secretary of State to
remove the monument and barring the Secretary from enforcing this Act in the future.” Jd. The
Amended Complaint describes the fundamentals of Plaintiffs’ grievances as “t]he Ten
Commandments Monument Display Act and the Ten Commandments Monument it requires
have the impermissible effect of conveying a message of endorsement of religion” (Dkt. No. 20,
{ 81), and the oppressive circumstances pursuant to which that by “[v]iewing the context
surrounding both the Act and the resulting Ten Commandments Monument makes it likely that
they will be perceived by adherents of the majority religious denominations as an endorsement of
their beliefs, and by nonadherents as a disapproval of their individual religious choices.” Dkt,
No. 20, 7 82. The Orsi Plaintiffs set forth all of the above for the purpose of making the
argument that “[t]he explicit and overt nexus between the Ten Commandments Monument
decreed by the State and the substantial monetary contributions made by religious organizations
highlights and reinforces the Ten Commandments Monument’s religious effect. Dkt. No. 20, {
86. Moreover, that “[t]he Ten Commandments Monument Display Act and the Ten
Commandments Monument it requires foster an excessive entanglement with religion (Dkt. No.
20, § 89), and that “[t]his entanglement is reflected in the disproportionate financial contributions
from churches and other religious entities towards construction of the monument, as well as the
highly visible presence of leaders of these organizations at the dedication ceremony for the
second monument. Dkt. No. 20, { 90.

Therefore, Plaintiffs conclude, that unless enjoined by this Court, the “Defendant has
deprived, and will continue to deprive, Plaintiffs of their rights secured by the Establishment

Clause of the First Amendment to the United States Constitution.” Dkt. No. 20, | 91.

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 4 of 31

2. Stare Decisis

The Orsi Plaintiffs seek, through discovery, documents consisting of plans, diagrams and
measurements for the prospective construction of a monument to be created of granite, steel and
concrete that are immaterial considering a tangible monument currently stands on the state
capitol grounds in Little Rock on public display. They also seek disclosure of the identities and
the amount of financial contributions of individuals and organizations who have associated on
behalf of a common interest and who have exercised a common political expression in the form
of financial contributions to AHHF for the erection of said monument, none of which is relevant
under Rule 26 to the issues arising from the religious implications text of the Ten
Commandments appearing thereon, and, considering the First Amendment implications, the need
for which cannot be said to be cogent and compelling. Moreover, all the above is rendered moot
given the fact that the United States Supreme Court has settled the issues raised by the Orsi
Plaintiffs in a previous decision.

a. Van Orden and McCreary

In Count I of their Amended Complaint (Dkt. No. 20), Plaintiffs allege, beginning at Page
24, Paragraph 74, that “The Ten Commandments Monument is Government Speech,” and
starting on Page 25, with Paragraph 77, they complain of “The Ten Commandments
Monument’s Impermissible Religious Purpose.” Likewise, Count 2 of Intervenors’ Complaint in
Intervention (Dkt. No. 40), echoes Plaintiffs complaint, arguing that the Ten Commandments
monument on state grounds violates the Establishment Clause of the First Amendment. These
questions, however, are settled. The U.S. Supreme Court heard similar arguments in Van Orden
v. Perry, 125 S.Ct. 2854, 545 U.S. 677 (2005), in the context of an identical monument erected

on the grounds of the Texas State Capitol, and held that

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 5 of 31

Texas has treated its Capitol grounds monuments as representing the

several strands in the State’s political and legal history. The inclusion

of the Ten Commandments monument in this group has a dual significance,

partaking of both religion and government. We cannot say that Texas’

display of this monument violates the Establishment Clause of the First

Amendment.
Since Plaintiffs also allege in Paragraph 22 of their Amended Complaint that “[a] number of
permanent monuments are located on the State Capitol grounds,” this case and the Van Orden
case cannot be distinguished. Plaintiffs and Intervenors would have this Court reinstitute a test
to determine legislative purpose the Supreme Court found relevant in assessing the “neutrality
principle” of McCreary v. ACLU, 125 8.Ct. 2722, 545 U.S. 844 (2005), in which the Court held
“the government may not favor one religion over another, or religion over irreligion, religious
choice being the prerogative of individuals under the Free Exercise Clause.” /d. at 875-76. The
Supreme Court in Van Orden, however, decided the same day as McCreary, distinguished a Ten
Commandments monument on state grounds from the “large, readily visible copies of the Ten
Commandments” hanging in two Kentucky courthouses at issue in AfcCreary, or posted in a
classroom setting deemed to be improper by the Court’s 1981 Stone! decision in which the Court
found a plainly religious purpose in the display in that “if the posted copies of the Ten
Commandments are to have any effect at all, it will be to induce the schoolchildren to read,
meditate upon, perhaps to venerate and obey, the Ten Commandments.” Jd. at 42. The
placement of a stone monument on state capitol grounds as in Van Orden and the present case,
by contrast, does not invoke criticism of legislative purpose using a neutrality test since “in the

larger scheme of Establishment Clause jurisprudence, we think it not useful in dealing with the

sort of passive monument that Texas has erected on its Capitol grounds. Instead, our analysis is

 

' Stone v. Graham, 101 S.Ct. 192, 449 U.S. 39 (1980).

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 6 of 31

driven both by the nature of the monument and by our Nation’s history.” Van Orden, supra, at
686. Clearly, what the Orsi Plaintiffs attempt to do here is to conflate the Court’s McCreary
analysis applicable in instances of apparent state sponsored religious indoctrination to a Van
Orden fact pattern of an engraved, passive publicly displayed and privately funded monument of
dual religious and historic significance.

3. RULE 26(b)

The Van Orden case, and the identical fact pattern present here, certainly colors the limits
of the discoverable evidence under F.R.C.P Rule 26(b) that sets forth the scope of discovery in
assessing the probative value of the information requested by Plaintiffs:

Parties may obtam discovery regarding any nonprivileged matter that

is relevant to any party's claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action,

the amount in controversy, the parties' relative access to relevant

information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed

discovery outweighs its likely benefit. Information within this scope of

discovery need not be admissible in evidence to be discoverable,

[Emphasis added]
As it applies to the documents subpoenaed by the Orsi Plaintiffs from Senator Rapert, and
indirectly from AHHF, construction plans and details are wholly irrelevant and any document
touching on membership or financial contribution information is s privileged information under
the rights of freedoms of speech and association to which members and financial contributors are
individually entitled, freedoms that inure to AHHF. Granted, a three-ton, six-foot high granite
monument engraved with the words of the biblical Ten Commandments has been constructed on

the grounds of the Arkansas State Capitol in Little Rock. But its tangible existence renders moot

the details of its construction, and the only issue to be decided is whether the monument with its

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 7 of 31

biblical message unconstitutionally offends the religious sensibilities of the Orsi Plaintiffs, an
argument the Supreme Court has answered in the negative.

4, Documents in the possession of AHHF are both irrelevant and privileged.

Plaintiffs have requested that State Senator Jason Rapert produce (1) any documents of
the AHHF regarding the erection of a Ten Commandments monument on the state capitol
grounds, and (2) all financial records of the AHHF reflecting funds raised for the erection of the
Ten Commandments monument on the state capitol grounds or the expenditure of any funds for
the erection of the Ten Commandments monument on the state capitol grounds (Dkt. No. 79, at
2-3),

a. Documents of the AHHF regarding the erection of a Ten Commandments
monument on the state capitol grounds. Given the fact that a tangible, visible monument
exists on the grounds of the Arkansas state capitol, the request for any documents in the
possession of non-party AHHF regarding the construction of the Little Rock Ten
Commandments monument is moot and irrelevant to the issue of whether the words engraved
upon them occasion a state establishment of religion. The Orsi Plaintiffs are clearly in search of
some evidence to suggest a religious pretext or purpose in the construction of the monument, a
premise the Supreme Court in Van Orden conceded in observing that:

Of course, the Ten-Commandments are religious — they were so viewed

at their inception and so remain. The monument, therefore, has religious
significance. According to Judeo-Christian belief, the Ten Commandments
were given to Moses by God on Mt. Sinai. But Moses was a lawgiver as

well as a religious leader. And the Ten Commandments have an undeniable
historical meaning []. Simply having religious content or promoting a message
consistent with a religious doctrine does not run afoul of the Establishment
Clause.

Van Orden, supra, at 690. The Orsi Plaintiffs, therefore, have subpoenaed documents in the

possession of AHHF wholly unimportant to the issue of whether a Ten Commandments

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 8 of 31

monument on public grounds violates the Establishment Clause and the burden or expense of
providing any such documents on the part of AHHF to the Plaintiffs outweigh any potential
benefit to them.

b, Financial records of AHHF for the erection of the Ten Commandments
monument on the state capitol grounds or the expenditure of any funds for the erection of
the Ten Commandments monument on the state capitol grounds. Not only are the
construction plans and financial records requested by the Orsi Plaintiffs irrelevant, the financial
records or any other record tending to disclose membership or financial contributions to the
organization are privileged under the constitutional protections guaranteed by First Amendment
freedoms of speech and assembly. As an initial proposition, though constitutional freedoms are
generally considered personal, AHHF is entitled to exercise those rights though the individual
member or financial contributors are not before the Court. NAACP vy, Alabama, 357 U.S. 449,
459 (1958). Among those constitutional freedoms is that of speech, not confined simply to “the
exposition of ideas.” Buckley v. Valeo, 424 U.S. 1, 14 (1976). First Amendment protections
have also been found by the Court to protect the freedom to associate for the common
advancement of political beliefs and ideas, including the spending of money in support of those
ideologies. /d. at 15-16. Financial contributors to the monument construction enjoy the freedom
to pursue the construction of the monument as an expression of their political belief that the Ten
Commandments represents an icon of American political history despite, or because of, its
religious origin. As litigants, the Orsi Plaintiffs have a legitimate interest in the discovery of
relevant, non-privileged evidence, but that interest cannot be pursued “by means that broadly
stifle fundamental liberties ....” Savola v. Webster, 644 F.2d.743, 746 (8" Cir. 1981). AHHF

believes that the compelled disclosure of any of its financial records will at least risk, and “likely

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 9 of 31

affect adversely the ability of [AHHF] and its members to pursue their collective effort to foster
beliefs which they admittedly have the right to advocate .. . .” NAACP, supra, p. 462-63.
5. Associational Privacy
Though Savola dealt with proposed government intrusion on First Amendment rights, the

Court in that case evaluated the discovery requests made by the FBI as it would address
discovery issues in any other civil litigation, and as a party, their “purpose cannot be pursued by
means that broadly stifle fundamental liberties when the end can be more narrowly achieved.”
Savola, supra, at 746. The Savola Court cited the 1960 U.S. Supreme Court decision in Bates v.
Little Rock, that in turn cited NAACP for the proposition that:

[I]t is hardly a novel perception that compelled disclosure of affiliation

with groups engaged in advocacy may constitute (an) effective restraint

on freedom of association. This Court has recognized the vital relationship

between freedom of association and privacy in one’s association.

Inviolability of privacy in group association may in many circumstances

be indispensable to preservation of freedom of association, particularly

where a group espouses dissident beliefs.
NAACP, 357 US. at 462, Unfortunately, the facts of Savola, that being a party’s refusal to
answer interrogatories on First Amendment grounds, did not allow the Court to address the issue
of Rule 26 relevance of the initial requests. It did, however, find that “mandatory disclosures of
political association, whether it be through discovery answers . . . [or] through the use of
administrative summons . . . have been held to trigger first amendment considerations.” Savola,
supra, at 746. The Court held, again citing Bates, and as applied to the FBI as a civil case
litigant, that a:

Decision in this case must finally turn, therefore, on whether the cities

as instrumentalities of the State have demonstrated so cogent an interest

in obtaining and making public the membership lists of these
organizations as to justify the substantial abridgment of associational

 

* Bates v. Little Rock, 361 U.S. 516 (1960).

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 10 of 31

freedom which such disclosures will affect. Where there is a

significant encroachment upon personal liberty, the State may prevail

only upon showing a subordinate interest which is compelling.
Significantly, the Savola court, in assessing specific interrogatory requests for information, found
that questions seeking to compel names and addresses of members of an organization failed since
the Complaint contained “no allegations requiring so broad a disclosure.” Id at 747. Moreover,
“[t]he defendant has failed to show a substantial relationship between allegations in the
complaint and the need to know the identities of members and sympathizers based on the
‘compelling and cogent interest’ test set forth above.” Jd. As applied to the facts of this case, the
Orsi Plaintiffs’ requests for membership and financial contribution information likewise fails the
Bates compelling and cogent interest test.

a. Rule 45(e)(2)

Tn addition to the burden of reaching the Rule 26 relevance threshold for access to the
requested records in the possession of AHHF, the Orsi Plaintiff’s discovery requests are subject
to even higher scrutiny since First Amendment interests are at stake, including the potential
chilling effect on the exercise of those rights. Given the tangible existence of the monument on
the state capitol grounds, Plaintiffs have failed to establish their “need to know” based on the
compelling and cogent interest test set forth in Savola to even establish standard Rule 26
relevance. Nevertheless, Rule 45(e)(2) sets forth the technical requirements to invoke the claim
of privilege in that, as applicable here, AHHF must (a) expressly make the claim, and (b)
describe the nature of withheld documents without revealing their privileged content. Therefore,
while Savola required that a Court determine a litigant’s “need” in instances involving
associational privacy, proponents of the privilege are burdened with showing a “likely

infringement of first amendment rights.” Savola, 644 F.2d, at 746. Likewise, the 9th Circuit’s

10

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 11 of 31

has found under similar circumstances that when a “self-evident conclusion that important First
Amendment interests are implicated by the plaintiffs’ discovery requests,” a proponent “must
demonstrate . . . a ‘prima facie showing of arguable first amendment infringement.” Perry v.
Schwarzenegger, 591 F.3d 1147 (9th Cir. 2010). AHHF hereby expressly makes the claim as
required by Rule 45(e)(2) as it regards the “[fJinancial records of AHHF for the erection of the
Ten Commandments monument on the siate capitol grounds or the expenditure of any funds for
the erection of the Ten Commandments monument on the state capitol grounds,” the documents
triggering first amendment considerations requested by the Orsi Plaintiffs. In support of its
claim of privilege, AHHF has obtained two affidavits executed by officers of their organization
in support for their prayer for first amendment protections, its claim of privilege and its Motion
to Quash and for Protective Order, attached hereto as Exhibits A and B and incorporated herein
by reference. Likewise, in the interest that the first amendment privilege invoked herein not be
deemed to have been waived, AHHF has attached a “privilege log,” as previously ordered by this
Court pursuant to Rule 45(e)(2)(A)(ii) describing the nature of the documents sought to be
protected, said privilege log attached hereto as Exhibit C and incorporated herein by reference.
Further analysis using the 9th Circuit Perry case as an example, in which opponents of
Proposition 8, the California defense of traditional marriage constitutional amendment, sought
internal campaign communications, the proponents sought a protective order that the district
court denied. Finding that the proponents, by providing pertinent declarations, met threshold
requirements, the Court looked beyond mere Rule 26 relevance to determine if discovery

responses were required, finding instead “we must apply the First Amendment’s more

11

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 12 of 31

demanding heightened relevance standard.” Jd. at 1164.3 As applied to the facts of this case, the
Orsi Plaintiffs can meet neither the standard burden of relevance be it from Rule 26 or that of the
heightened relevance standard applied to cases bearing on First Amendment protections.

6, Equal Protection analysis does not apply to the facts of this case.

The present case, like Van Orden, can be distinguished from Equal Protection cases like
the Church of the Lukumi Babalu Aye* case cited by the Court in its March 1, 2020 Order (Dkt.
116), allegations that are the substance of Count I of Intervenor’s Complaint in Intervention. The
offending legislation in that instance was found not to be neutral or narrowly tailored and was
found to exhibit a hostility to a specific religious practice of a particular religious sect. The
Court stated in Lukumi Babalu Aye that “[t]he principle that government may not enact Jaws that
suppress religious belief or practice is so well understood that few violations are recorded in our
opinions.” Id. at 524. The court held in that case that the ordinances at issuc were not neutral
and exhibited “animosity to Santeria adherents and their religious practices.” Id. at 542. Here,
however, the construction of a Ten Commandments monument represents no such hostility to a
particular religion in favor of another, but rather a legitimate acknowledgment that the Ten
Commandments enjoys “dual significance, partaking of both religion and government.” Van
Orden, supra, at 692. As the Court rationalized in Van Orden, “we neither abdicate our
responsibility to maintain a division between church and state nor evince a hostility to religion
by disabling the government from in some ways recognizing our religious heritage.” Jd. at 684.

In other words, the display of the Ten Commandments on public property is not to be considered

 

3 Moreover, the Perry Court found, as is applicable to certain financial documents sought in this
case, that “Plaintiffs can obtain much of the information they seck from other sources, without
intruding on protected activities.” Perry, supra at 1164.

* Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 540 (1993).

12

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 13 of 31

government preference for one religious denomination over another or hostility to the practices
of any specific religion, but rather as symbolic of the role of religion played in the founding of
this nation.

It is such an allegation of “preferential treatment” Intervenors complain of in alleging
disparate treatment between the Ten Commandments and a similar monument in favor of their
deity, Baphomet, “a significant figure of religious significance to adherents of The Satanic
Temple.” (Dkt. No. 40, p. 6,117. The Court suggests in its Order (Dkt. No. 116, p. 14), citing
the Church of the Lukumi Babalu Aye case, the necessity of determining “if the object of a law is
a neutral one... .” However, since the installation of a Ten Commandments monument has
been determined to be neutral in its “a dual significance, partaking of both religion and
government,” by the Court in Van Orden, Equal Protection analysis is superfluous here, and a
standard has been established that cannot be met by a monument dedicated to Baphomet, Jesus
Christ, Buddha, or any other idol of purely religious significance.

7. Rule 26(c) Protective Order

Given the fundamental and aforesaid First Amendment concerns, and in support of an
alternative request for a Protective Order pursuant to Rule 26(c) of the Federal Rules of Civil
Procedure, undersigned counsel hereby certifies that he has in good faith conferred or attempted
to confer with all affected parties in an effort to resolve this dispute without court action.

CONCLUSION

The United State Supreme Court, in its 2005 decision in Van Orden v. Perry, 545 US.

677, determined that the passive display of the Ten Commandments as represented bya

monument erected on state capitol grounds does not engender either hostility to, nor preference,

 

> Van Orden, 545 U.S. at 692.

13

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 14 of 31

for a particular religion, but rather a represents a unique recognition of the significant role of
religion in the founding of this nation. Therefore, a discovery request for documents, the sole
purpose of which is to uncover an alleged religious pretext for the construction of said
monument, is itrelevant at the expense of alternative religious expressions, wholly unimportant
to discovery in resolving the issues as such terms are defined under Rule 26 of the Federal Rules
of Civil Procedure, unduly burdensome, and infringes on the fundamental protections afforded to
AHHF, its members and financial contributors under the First Amendment.

WHEREFORE, non-party AHHF prays for an Order of this Court quashing, or, in the
alternative, issuing a protective order, regarding the subpoena issued to Senator Jason Rapert for
any documents of the AHHF regarding the erection of a Ten Commandments monument on the
state capitol grounds and all financial records of the AHHF reflecting funds raised for the
erection of the Ten Commandments monument on the state capitol grounds or the expenditure of
any funds for the erection of the Ten Commandments monument on the state capitol grounds,
purported to be in the possession of AHHF, as irrelevant and privileged, and for such other and
further relief the Court deems just and proper.

Respectfully submitted,

STORY LAW FIRM, PLLC

By _/s/ Travis W_ Story

Travis W. Story, AR Bar No. 2008274
Gregory F. Payne, 201700

Katie L. Freeman, 2014199

3608 Steele Blvd., Suite 105
Fayetteville, AR 72703

(479) 443-3700
Attorneys for non-party AHHF

 

14

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 15 of 31

CERTIFICATE OF SERVICE
[hereby certify that on the 21st day of May 2020, a true and correct copy of the
foregoing Memorandum in Reply is being served upon the following counsel of record via the

Court’s e-filing system.

J.G. “Gerry” Schulze
gschulze@b-s-m-law.com

Counsel for Orsi Plaintiffs

John L. Burnett
jburnett@laveyandburnett.com

Counsel for Cave Plaintiffs

Matthew Kezhaya

matt@kezhaya.law

Counsel for the Satanic Temple

/s/ Travis W. Story
Travis W. Story

Ls

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 16 of 31

AFFIDAVIT

State of Arkansas

)
County of Hdlasly —

I, Jason Rapert, President of the American Heritage and History Foundation, an Arkansas
Non-profit Corporation (“AHHF”), state that I am over the age of 18 and competent to make this
Affidavit. I hereby attest that having engaged in fundraising activities and membership
initiatives on behalf of AHHF, and numerous communications with members and financial
contributors and potential members and financial contributors, that should I be required to
communicate to members and potential members, that their personal political, religious or moral
views were subject to public disclosure, it would drastically impact and alter any future
communications and seriously hinder future fundraising activities and the success of those
activities on behalf of our organization.

Given the hostility our opponents have exhibited in the past regarding the display of the
Ten Commandments monument in Little Rock, the public disclosure of the identities of our
membership and the fact and amounts of financial contributions to their construction would
potentially subject them to harassment and threats of reprisal that may affect their personal health
and safety based solely on their willingness to exercise their First Amendment freedoms in
support of our efforts.

Further, affiant sayeth not.

peo Rapa ge

IN WITNESS WHEREOF, | have hereunto set my hand and affixed my official
seal in the County and State aforesaid, this (gee day of May, 2020,

Yttzy>
Notary Public “=~

M _commission-expires:——
\ OFFICIAL S
T. MAJ
WASHINGTON COUNTY

NOTARY PUBLIC - ARKANSAS

Commission Expires 9-04-2027
*" Commission No. 12701764

 

 

 

EXHIBIT

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 17 of 31

AFFIDAVIT

State of Arkansas

)
County of (ulasky ‘i

I, Roger Quattlebaum, Treasurer of the American Heritage and History Foundation, an
Arkansas Non-profit Corporation (“AHHEF”), state that I am over the age of 18 and an competent
to make this Affidavit. I hereby attest that having been involved in fundraising activities for
AHHF, the accounting for funds raised on behalf of our organization and in direct
communication with many of our members and financial contributors, that if it were to be made
known to them that their identities and their amounts of financial contributions were potentially
to be disclosed to those organizations that seek to undermine what it was they thought important
enough to contribute to, that it would have a significant chilling effect on our efforts to fundraise
or otherwise to increase our membership.

I, likewise, would be less inclined to engage in public activities in support of our efforts
to engage in activities in support of the exercise of our constitutional freedoms since the rhetoric
of the opponents in this cause exposes our organization to unnecessary fear for our personal
safety and harassment for the sole reason that we seek to recognize our country’s historical and
religious heritage.

Further, the affiant sayeth not.
Zo

Roger Quattlebaum, Treasurer
AHHF

 

IN WITNESS WHEREOF, I neem set my hand and affixed my official seal in

the County and State aforesaid, this | Ss ay of May, 2020.
LFS

Notary Be

My commission expires:

 

OFFICIAL SEAL

T, MAJ
WASHINGTON COUNTY
NOTARY PUBLIC » ARKANSAS
My Commission Expires 8-04-2027
Commission No, 12701764

 

 

 

EXHIBIT

B

:

 

 
Case 4:18-cv-00342-KGB Document 133 Filed 05/21/20 Page 18 of 31

EXHIBIT C

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF ARKANSAS

Case No. 4:18-cv-00342-KGB

CENTRAL DIVISION
DONNA CAVE, et al., }
Plaintiffs, )
)
EUGENE LEVY, et al., )
Consolidated Plaintiffs )
)
THE SATANIC TEMPLE, et al., )
Intervenors, )
)
Vv. )
)
JOHN THURSTON, Arkansas Secretary )
of State, in his official capacity, )
Defendant. )

  
 

 

 

 

PRIVILEGE LOG

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

4/2020 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational {| undisclosed donor to AHHF

Privilege
2 4/2019 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
3 9/2018 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
4 5/2018 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor : Associational | undisclosed donor to AHHF

Privilege
5 1/2018 | Undisclosed ; AHHF, Inc. $1,000 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
6 1/2018 | Undisclosed | AHHF, Inc. $500 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
7 8/2018 | Undisclosed | AHHF, Inc. $15 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege

 

 

 

 
Case 4:18-cv-00342-KGB Document 133

Filed 05/21/20

Page 19 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8 7/2017 | Undisclosed | AHHF, Inc. $18 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
9 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
10 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
11 7/2017 | Undisclosed | AHHF, Inc. Su Relevance and | Record of Donation given by
Donor Associational {| undisclosed donor to AHHF

Privilege
12 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
13 7/2017 | Undisclosed | AHHF, Inc. $5 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
14 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
15 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
16 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
17 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
i8 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
19 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
20 7/2017 | Undisclosed | AHHF, Inc. $250 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
21 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
22 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege

 

 

 

 

 

 

 

 
Case 4:18-cv-00342-KGB Document 133

Filed 05/21/20

Page 20 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23 7/2017 | Undisclosed | AHHF, Inc. $63 Relevance and | Record of Donation given by
Donor Associational j undisclosed donor to AHHF

Privilege
24 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
25 7/2017 | Undisclosed | AHHF, Inc. $40 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
26 7/2017 | Undisclosed | AHHF, Inc. $40 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
27 7/2017 | Undisclosed | AHHF, Inc. $40 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
28 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
29 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
30 7/2017 | Undisclosed } AHHF, Inc. $5 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHIHF

Privilege
31 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
32 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
33 7/2017 | Undisclosed | AHHF, Inc. $30 Relevance and | Record of Donation given by
Donor Associational {} undisclosed donor to AHHF

Privilege
34 7/2017 | Undisclosed | AHHF, Inc. $5 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
35 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
36 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege

 

 

 

 

 

 

 

 

 
Case 4:18-cv-00342-KGB Document 133

Filed 05/21/20

Page 21 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37 72017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
38 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
39 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
40 7/2017 | Undisclosed } AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
4] 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
42 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
43 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
44 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and ; Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
45 7/2017 | Undisclosed | AHHF, Inc. 510 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
46 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational { undisclosed donor to AHHF

Privilege
47 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
48 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
49 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
50 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege

 

 

 
Case 4:18-cv-00342-KGB

Document 133

Filed 05/21/20

Page 22 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

51 7/2017 | Undisclosed | AHHF, Inc. $5 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
52 7/2017 | Undisclosed | AHHF, Inc. $5 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
53 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational ; undisclosed donor to AHHF

Privilege
54 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
55 7/2017 | Undisclosed | AHHF, Inc, $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
56 7/2017 | Undisclosed | AHHF, Inc. $300 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
57 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
58 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
59 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and {| Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
60 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
61 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
62 7/2017 | Undisclosed } AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
63 7/2017 } Undisclosed | AHHF, Inc. $30 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
64 7/2017 | Undisclosed | AHHF, Inc. $15 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege

 

 

 

 

 

 

 

 

 
Case 4:18-cv-00342-KGB Document 133

Filed 05/21/20

Page 23 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
66 7/2017 | Undisclosed | AHHP, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
67 7/2017 | Undisclosed | AHHF, Inc. $5 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
68 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
69 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
70 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational ! undisclosed donor to AHHF

Privilege
71 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to ANHF

Privilege
72 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
73 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
74 7/2017 | Undisclosed ; AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
75 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational { undisclosed donor to AHHF

Privilege
76 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
77 7/2017 | Undisclosed ; AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
78 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege

 

 

 
Case 4:18-cv-00342-KGB Document 133

Filed 05/21/20

Page 24 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

79 7/2017 | Undisclosed ; AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
80 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
$1 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
82 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
83 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
84 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
85 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
86 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
87 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
88 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
89 7/2017 | Undisclosed } AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
90 7/2017 ; Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
91 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational + undisclosed donor to AHHF

Privilege
92 7/2017 | Undisclosed | AHHF, Inc. $5 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege

 

 

 

 

 

 

 

 

 
Case 4:18-cv-00342-KGB Document 133

Filed 05/21/20

Page 25 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

93 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and } Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
94 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
95 7/2017 | Undisclosed | AHH, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
96 7/2017 | Undisclosed | AHHF, Inc. 510 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
97 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
98 T2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
99 7/2017 } Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational undisclosed donor to AHHF

Privilege
100 | 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
101 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
102 | 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
103 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
104 | 7/2017 | Undisclosed ; AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor i Associational | undisclosed donor to AHHF

Privilege
105 7/2017 | Undisclosed | AHHF, Inc. $40 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
106 7/2017 + Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege

 

 

 
Case 4:18-cv-00342-KGB Document 133

Filed 05/21/20

Page 26 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

107 | 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
108 | 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
109 7/2017 | Undisclosed | AHHF, Inc. $12 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
110 7/2017 | Undisclosed ; AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
111 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
112 7/2017 | Undisclosed | AHHF, Inc. $15 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
113 7/2017 | Undisclosed | AHHF, Inc. $5 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
114 | 7/20t7 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
115 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
116 | 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
117 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
118 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
119 7/2017 | Undisclosed | AHHF, Inc. $1,000 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
120 1 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege

 

 

 
Case 4:18-cv-00342-KGB Document 133

Filed 05/21/20

Page 27 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12] 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
122 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational } undisclosed donor to AHHF

Privilege
123 | 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
124 | 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
125 7/2017 | Undisclosed } AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
126 | 7/2017 | Undisclosed ; AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
127 | 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
128 7/2017 | Undisclosed | AHHF, Inc. $5 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
129 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
130 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and ; Record of Donation given by
Donor Associational {| undisclosed donor to AHHF

Privilege
131 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
132 | 7/2017 ; Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
133 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
134 7/2017 | Undisclosed | AHHF, Inc. 350 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege

 

 

 

 

 

 

 

10

 

 
Case 4:18-cv-00342-KGB Document 133

Filed 05/21/20

Page 28 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

135; 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
136 | 7/2017 | Undisclosed | AHHF, Inc. $5 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
137 | 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
138 | 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
139 ; 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
140 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
141 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
142 | 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
143 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
144 | 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
145 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
146 7/2017 | Undisclosed | AHHF, Inc. $15 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
147 | 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
148 | 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational {| undisclosed donor to AHHF

Privilege

 

 

 

 

 

 

 

11

 

 
Case 4:18-cv-00342-KGB Document 133

Filed 05/21/20

Page 29 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

149 | 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
150 7/2017 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
151 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
152 7/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
153 1/2017 | Undisclosed ; AHHF, Inc. $30 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
154 1/2017 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
155 3/2016 | Undisclosed | AHHF, Inc. $200 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
156 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
157 | 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
158 | 7/2017 | Undisclosed ; AHHF, Inc. $200 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
159 7/2017 | Undisclosed | AHHF, Inc. $1,000 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
160 | 7/2017 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
161 7/2017 | Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
162 7/2017 | Undisclosed | AHHF, Inc. 5100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege

 

 

 

 

 

 

 

12

 

 
Case 4:18-cv-00342-KGB Document 133

Filed 05/21/20

Page 30 of 31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

163 7/2017 | Undisclosed |} AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
164 7/2017 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational {| undisclosed donor to AHHF

Privilege
165 | 1/25/18 | Undisclosed | AHHF, Inc. $20 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
166 1/25/18 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
167 | 8/15/17 | Undisclosed | AHHF, Inc. $1,000 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
168 8/15/17 | Undisclosed | AHHF, Inc. $1,000 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
169 | 8/15/17 | Undisclosed | AHHF, Inc. $1,000 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
170 | 1/25/18 | Undisclosed | AHHF, Inc. $70 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
171 | 1/25/18 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
172 | 8/15/17 | Undisclosed } AHHF, Inc. $15 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
173 | 8/15/17 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
174 | 8/15/17 | Undisclosed | AHHF, Inc. $15 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
175 | 1/23/18 | Undisclosed |} AHHF, Inc. $15 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
176 1/25/18 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
177 | 8/15/17 | Undisclosed | AHHF, Inc. $10 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege

 

 

 

 

 

 

 

13

 

 
Case 4:18-cv-00342-KGB Document 133

Filed 05/21/20

Page 31 of 31

 

 

 

 

 

 

 

 

 

 

 

 

178 | 8/15/17 | Undisclosed | AHHF, Inc. $50 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
179 | 1/25/18 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
180 1/25/18 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
181 | 8/15/17 | Undisclosed | AHHF, Inc. $100 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege
182 | 8/15/17 ¢ Undisclosed | AHHF, Inc. $25 Relevance and | Record of Donation given by
Donor Associational | undisclosed donor to AHHF

Privilege

 

14

 

 
